Citation Nr: 1047979	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  08-09 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbar 
strain.

2.  Entitlement to service connection for right knee disorder, 
claimed as secondary to service-connected lumbar strain. 
 
3.  Entitlement to service connection for a right hip disorder, 
claimed as secondary to service-connected lumbar strain. 
 

REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to October 
1999.  This appeal comes before the Department of Veterans 
Affairs (VA) Board of Veterans Appeals (Board) from a rating 
decision of the St. Petersburg, Florida, Regional Office (RO).  

Following review of the record, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Board concludes that further assistance to the Veteran is 
required in order to comply with the duty to assist mandated by 
38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).

The Veteran maintains that he has right knee and hip disorders 
that are secondary to or have been aggravated by service-
connected low back strain.

The record reflects that the Veteran was afforded a VA 
examination in August 2008 to include a clinical opinion.  The 
examiner indicated that the claims folder was not available and 
that he had only been provided with a "dummy" file.   The Board 
notes that clinical records in the dummy folders date only from 
2006, and that the examiner did not have an opportunity to 
consider pertinent medical evidence, including private clinical 
data, obtained prior to that date.  

The examiner found that the right knee and right hip disorders 
were not related to a service-connected low back disability; 
however, the opinion failed to provide any supporting clinical 
rationale.  The examiner also did not provide an opinion as to 
whether the claimed disorders had been aggravated by service-
connected disability.  The Board thus finds that the August 2008 
VA examination is inadequate for adjudication purposes and that a 
remand is needed.  

Additionally, review of the claims folder reflects that the 
Veteran receives regular VA outpatient treatment for a number of 
complaints and disorder, including back, knee and hip conditions.  
The most recent clinical records are dated through December 2009.  
In the substantive appeal received in December 2009, he stated 
that he continued to obtain treatment at the Pensacola [Florida] 
VA outpatient clinic.  As there is notice of the existence of 
additional VA records, they must be obtained and associated with 
the claims file.  

Finally, following the December 2009 statement of the case, 
additional supporting evidence pertinent to the claims consisting 
of VA clinical records were received.  A reading of the statement 
of the case indicates that this information had not previously 
been considered in the adjudication of this case.  Neither the 
Veteran nor his representative has waived consideration of this 
evidence by the agency of original jurisdiction.  As the claims 
are being remanded, the RO must consider these new submissions in 
the first instance.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain clinical records from the 
Pensacola VA outpatient clinic for the 
period from January 2010 to the present 
and associate them with the claims folder.

2.  Thereafter, schedule the Veteran for 
an orthopedic examination.  The entire 
claims folder must be made available to 
the examiner for review.  

The examiner should provide an opinion as 
to whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), or less likely than not 
(probability less than 50 percent) that 
current right knee and right hip disorders 
are proximately due to (caused by), or 
have been aggravated (made chronically 
worse) by the service-connected low back 
disorder.  

If aggravation is found, the examiner 
should offer an assessment of the extent 
of additional disability resulting from 
the low back disorder.  This opinion 
should be premised on the baseline levels 
of severity of the right hip and knee 
before the onset of aggravation, or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the examiner's current findings.

The examination report must include a 
complete clinical rationale for all 
opinions and conclusions reached.

In this regard, if the examiner concludes 
that there is insufficient information to 
provide an etiologic opinion without result 
to mere speculation, the examiner should 
state whether the inability to provide an 
opinion was due to a need for further 
information (with said needed information 
identified) or because the limits of 
medical knowledge had been exhausted 
regarding the etiology of the disorders.  

3.  Thereafter, readjudicate the claims.  
If a benefit is not granted, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).

